Name: 2013/610/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/324 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2011 (2013/610/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (4), and in particular Article 30 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0079/2013), 1. Grants the Executive Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 202. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 349, 25.11.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (4), and in particular Article 30 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0079/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (the Agency) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas on 10 May 2012, Parliament granted the Executive Director of the Agency discharge for the implementation of the Agencys budget for the financial year 2010 (6) and in its resolution accompanying the discharge decision, inter alia:  reiterated that the practice of carryovers of appropriations should be strongly curtailed and should not hamper sound financial management practices and requested that the Agency follow the principle of annuality in the future,  called on the Agency to carry out ex-post controls of issued grants in the form of on-the-spot visits, C. whereas the Agencys overall budget for the year 2011 was EUR 118 200 000, compared to EUR 93 200 000 in the 2010 financial year; whereas the initial contribution of the Union to the Agencys budget for 2011 was EUR 111 000 000, compared to EUR 89 100 000 in 2010, Budgetary and financial management 1. Acknowledges that the Agencys budget was subject to three amending budgets, the purposes of which were threefold:  to introduce the budget item Eurosur under Title III (Operational Expenditure),  to increase the Agencys budget by EUR 12 700 000 as part of the emergency response package for developments in Northern Africa,  to include a package of EUR 31 800 000 in commitment appropriations for the Emergency Response Package in the Mediterranean; 2. Observes that in terms of paid appropriations, the Agencys execution rate stands at 96 % under Title I (Staff Expenditure), 74 % under Title II (Administrative Expenditure) and 58 % under Title III; calls on the Agency to implement specific measures to improve its budgeting process and execution rate of payment in the case of administrative and operational expenditure; 3. Is deeply concerned that 33 % of the Agencys 2011 budget (EUR 38,7 million) was carried over to 2012; notes that carryovers related to Title III Operational Expenditures amounted to EUR 36 million (41 %); observes that as in 2010, the level of carryovers is excessive and at odds with the budgetary principle of annuality; 4. Deplores that within the total amount carried over, the Agency carried over global commitments of EUR 5,1 million; observes that the Agencys Financial Regulation does not provide a clear basis for such a carryover; is aware that funding received at the end of the financial year may result in higher carryovers; Follow-up of the discharge 2010 recommendations 5. Notes that the Agency adopted and implemented ex-post control strategy in 2012 and carried out three on-the-spot visits covering 9 % of the EUR 73 million grant payments made in 2011; welcomes the fact that the error rate was found to be below 1 % and that six on-the-spot visits are planned in 2013; 6. Notes the Agencys efforts and the persistent difficulties it faces in the process of budgetary implementation; notes the Agencys explanations stating that difficulties have been caused, inter alia, by external factors such as sudden developments at external borders; urges the Agency to continue its efforts in this area; Supervisory and control systems 7. Is aware that despite performing reasonable checks, the Agency did not usually request supporting documentation that would address the risk of ineligible expenditure of Agency-financed grants for joint operations carried out by Member States and Schengen Associated Countries; welcomes the fact that the Agency adopted policies aimed at strengthening ex ante controls, by systematically including the request for supporting documents; 8. Is surprised to learn that as in 2010, the Agencys accounting system shall be validated by its Accounting Officer; 9. Regrets that internal control weaknesses as regards the management of fixed assets were identified; regrets that there is no procedure related to the disposal of fixed assets and the physical inventory is incomplete; 10. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 202. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 349, 25.11.2004, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 288. (7) Texts adopted, P7_TA(2013)0134. (See page 374 of this Official Journal).